 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 SEBASTIANO CAVALIERI,                                     Case No.: 2:19-cv-00470-APG-CWH

 4          Plaintiff                                            Order Directing Response

 5 v.

 6 MIVEN, et al.,

 7          Defendants

 8         Plaintiff Sebastiano Cavalieri filed a motion for a temporary restraining order, asserting

 9 the defendants have been deliberately indifferent to his serious medical needs. ECF No. 3.

10 Cavalieri alleges that due to his cancer treatment, he suffers from a burning mouth and gums for

11 which he needs medication that the defendants have refused to provide. He alleges that as a

12 result, he cannot eat and has lost 15 pounds in approximately 2 1/2 weeks. Cavalieri’s complaint

13 has not yet been screened, but given the nature of his allegations I will direct the Attorney

14 General’s Office to respond to the motion.

15         IT IS THEREFORE ORDERED that within ten days from the date of the entry of this

16 order, the Attorney General’s Office shall advise the court whether it will enter a limited notice

17 of appearance on behalf of the defendants only for purposes of responding to the motion for

18 temporary restraining order. Additionally, based on the nature of the allegations, the defendants

19 shall also have ten days from the date of this order to file their response to Cavalieri’s motion for

20 temporary restraining order.

21         IT IS FURTHER ORDERED that if Cavalieri chooses to file a reply, he shall do so

22 within seven days after the defendants file a response.

23
 1         IT IS FURTHER ORDERED that the clerk of the court shall electronically serve a copy

 2 of this order, a copy of Cavalieri’s complaint (ECF No. 1-1), and a copy of Cavalieri’s motion

 3 for temporary restraining order (ECF No. 3) on the Office of the Attorney General of the State of

 4 Nevada, by adding the Attorney General of the State of Nevada to the docket sheet. This does

 5 not indicate acceptance of service for any defendant.

 6         DATED this 19th day of March, 2019.

 7

 8
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   2
